 1
 2
 3
 4
 5
 6
 7
 8                           UNITED STATES DISTRICT COURT
 9                         SOUTHERN DISTRICT OF CALIFORNIA
10
11   RYAN MICHAEL MORRISON,                             Case No.: 18-cv-01857-MMA (JLB)
12                                    Petitioner,
                                                        ORDER GRANTING
13   v.                                                 RESPONDENT’S EX PARTE
                                                        MOTION FOR EXTENSION OF
14   WARDEN JOE A. LIZARRAGA, et al.,
                                                        TIME
15                                 Respondents.
                                                        [ECF No. 28]
16
17
18         Before the Court is Respondent’s ex parte motion for an extension of time to file an
19   answer to the First Amended Petition for Writ of Habeas Corpus. (ECF No. 28.) For good
20   cause shown, the ex parte motion is GRANTED. Accordingly, the Court’s order setting
21   a briefing schedule (ECF No. 26) is modified as follows:
22         1.    Respondent shall file and serve an answer to the First Amended Petition
23   pursuant to Rule 5 of the Rules Governing § 2254 Cases no later than June 28, 2021. At
24   the time the answer is filed, Respondent shall lodge with the Court all records bearing on
25   the merits of Petitioner’s claims. The lodgments shall be accompanied by a notice of
26   lodgment which shall be captioned “Notice of Lodgment in 28 U.S.C. § 2254 Habeas
27   Corpus Case — To Be Sent to Clerk’s Office.” Respondent shall not combine separate
28   pleadings, orders or other items into a combined lodgment entry. Each item shall be

                                                    1
                                                                            18-cv-01857-MMA (JLB)
 1   numbered separately and sequentially.
 2         2.     Petitioner may file a traverse to matters raised in the answer no later than
 3   July 28, 2021. Any traverse by Petitioner (a) shall state whether Petitioner admits or
 4   denies each allegation of fact contained in the answer; (b) shall be limited to facts or
 5   arguments responsive to matters raised in the answer; and (c) shall not raise new grounds
 6   for relief that were not asserted in the First Amended Petition. Grounds for relief withheld
 7   until the traverse will not be considered. No traverse can exceed ten (10) pages in length
 8   absent advance leave of Court for good cause shown.
 9         3.     A request by a party for an extension of time within which to file any of the
10   pleadings required by this Order shall be made in advance of the due date of the pleading,
11   and the Court will grant such a request only upon a showing of good cause. Any such
12   request shall be accompanied by a declaration under penalty of perjury explaining why an
13   extension of time is necessary.
14         4.     Unless otherwise ordered by the Court, this case will be deemed submitted on
15   the day following the date Petitioner’s traverse is due.
16         5.     Every document delivered to the Court shall include a certificate of service
17   attesting that a copy of such document was served on opposing counsel (or on the opposing
18   party, if such party is not represented by counsel). Any document delivered to the Court
19   without a certificate of service will be returned to the submitting party and will be
20   disregarded by the Court.
21         IT IS SO ORDERED.
22   Dated: May 28, 2021
23
24
25
26
27
28

                                                   2
                                                                             18-cv-01857-MMA (JLB)
